DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/12/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
Claims 14-15 were considered for nonstatutory double patenting in view of claim 15 of U.S. Patent No. 10,338,545 in view of High Performance HVAC (Motor Controls for HVAC – Residential Air Conditioning and Heating). High Performance HVAC teaches the relationship between an HVAC system and the control of associated compressor, blower, and furnace of the system, however, the combination still fails to provide teachings of the sample analyzer comprising a gate and a counter, wherein the counter is used to determine a number of assertions of the said selected one of square wave signals. Therefore, a Double Patenting rejection is not considered applicable to the claimed invention. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shoaib A. Mithani on 6/9/2021.

The application has been amended as follows: 

(Original) 1. A method comprising: converting, using a signal conditioner, received alternating current (AC) input signals into corresponding square wave signals of a digital logic voltage; selecting, using a multiplexer coupled to the signal conditioner, one of the square wave signals; evaluating, using a sample analyzer coupled to the multiplexer, multiple samples of the selected one of the square wave signals to derive a binary state, wherein the sample analyzer comprises a gate and a counter and is configured to employ a clock signal to sample the selected one of the square wave signals; determining, using the counter, a total number of assertions of the selected one of the square wave signals occurring during a window of time; responsive to a determination that the total number of assertions of the selected one of the square wave signals reaches a threshold number of assertions during the window of time, the derived binary state is assumed to be one; and responsive to a determination that the total number of assertions of the selected one of the square wave signals does not reach the 

(Original) 2. The method of claim 1, wherein the multiplexer is further coupled to an interrupt pin of a processor and the sample analyzer is embodied in a selected one of interrupt-handling software and firmware executing in the processor.  

(Original) 3. The method of claim 1, comprising: providing the binary state to an interrupt pin of a processor.  

(Original) 4. The method of claim 1, wherein the threshold number of assertions is 20.  

(Original) 5. The method of claim 1, wherein the AC input signals are at a control voltage and the square wave signals are at the digital logic voltage.  

(Original) 6. The method of claim 1 comprising: selecting, using the multiplexer, among the square wave signals in a round-robin manner.  

Cancelled – Claims 7-13.

(Original) 14. A heating, ventilation, and air conditioning (HVAC) system, comprising: a compressor; a furnace; a blower; and a controller associated with the compressor, the furnace 

(Original) 15. The system of claim 14, wherein responsive to a determination that the total number of assertions of the selected one of the square wave signals does not reach the threshold number of assertions during the window of time, the derived binary state is assumed to be zero.  

(Original) 16. The system of claim 14, wherein the multiplexer is further coupled to an interrupt pin of a processor and the sample analyzer is embodied in a selected one of interrupt-handling software and firmware executing in the processor.  

(Original) 17. The system of claim 14, wherein the sample analyzer is further configured to provide the binary state to an interrupt pin of a processor.  

(Original) 18. The system of claim 14, wherein the threshold number of assertions is 20.  

(Original) 19. The system of claim 14, wherein the AC input signals are at a control voltage and the square wave signals are at the digital logic voltage.  

(Original) 20. The system of claim 14, wherein the multiplexer is configured to select among the square wave signals in a round-robin manner.
Allowable Subject Matter
Claims 1-6 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form, fail to disclose the method comprising: 
converting, using a signal conditioner, received alternating current (AC) input signals into corresponding square wave signals of a digital logic voltage; 
selecting, using a multiplexer coupled to the signal conditioner, one of the square wave signals; 
evaluating, using a sample analyzer coupled to the multiplexer, multiple samples of the selected one of the square wave signals to derive a binary state, wherein the sample analyzer comprises a gate and a counter and is configured to employ a clock signal to sample the selected one of the square wave signals; 
determining, using the counter, a total number of assertions of the selected one of the square wave signals occurring during a window of time; 
responsive to a determination that the total number of assertions of the selected one of the square wave signals reaches a threshold number of assertions during the window of time, the derived binary state is assumed to be one; and 
responsive to a determination that the total number of assertions of the selected one of the square wave signals does not reach the threshold number of assertions during the window of time, the derived binary state is assumed to be zero (highlighted for emphasis). 
With respect to Claim 1, the closest prior art of record, alone or in combination form, do not provide a teaching nor suggestion for the counter of the sample analyzer being configured to determine a total number of assertions of said selected one of said square wave signals occurring during a window of time and thus further fails to teach that responsive to a determination that the total number of assertions of said selected one of said square wave signals reaches a threshold number of assertions during the window of time, the derived binary state is assumed to be one and further that responsive to a determination that the total number of assertions of said selected one of said square wave signals does not reach the threshold number of assertions during the window of time, the derived binary state is assumed to be zero. 
Claims 2-6 depend upon that of Claim 1 and require all of the limitations of Claim 1, therefore Claims 2-6 depend upon that of Claim 1. 
Regarding Claim 14, the references cited on PTO-892 form, alone or in combination form, fail to disclose the heating, ventilation, and air conditioning (HVAC) system, comprising: 

a furnace; 
a blower; and 
a controller associated with the compressor, the furnace and the blower, the controller having: 
a signal conditioner configured to convert alternating current (AC) input signals into corresponding square wave signals of a digital logic voltage; 
a multiplexer configured to select one of the square wave signals; 
a sample analyzer configured to evaluate multiple samples of the selected one of the square wave signals to derive a binary state; 
wherein the sample analyzer is configured to employ a clock signal to sample the selected one of the square wave signals; 
wherein the sample analyzer is configured to determine a total number of assertions of the selected one of the square wave signals occurring during a window of time; and 
responsive to a determination that the total number of assertions of the selected one of the square wave signals reaches a threshold number of assertions during the window of time, the derived binary state is assumed to be one (highlighted for emphasis).
With respect to Claim 14, the closest prior art of record, alone or in combination form, do not provide a teaching nor suggestion for the counter of the sample analyzer being configured to determine a total number of assertions of said selected one of said square wave signals occurring during a window of time and thus further fails to teach that responsive to a determination that the total number of assertions of said selected one of said square wave 
Claims 15-20 depend upon that of Claim 14 and require all of the limitations of Claim 14, therefore Claims 15-20 depend upon that of Claim 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to multiplexed input signal detection of controllers of HVAC systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564.  The examiner can normally be reached on M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858